Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recites the limitation "wherein the location vector S" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 18 recites “the location vector…”, should be amended to recite “the global location vector” or “a location vector”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Multiple View Reconstruction of Calibrated Images using Singular Value Decomposition to Chaudhury et al., hereinafter, “Chaudhury”.
Claim 1. A method of determining a location of a scene point in a global coordinate 5system, said method comprising: obtaining location data for image points that represent the scene point in a plurality of overlapping views, the location data comprising location coordinates of a respective image point in a local coordinate system of a respective view, the local coordinate system comprising a distance coordinate axis that is perpendicular to a 10predefined image plane of the respective view; Chaudhury [Title] teaches Multiple View Reconstruction of Calibrated Images using Singular Value Decomposition

Chaudhury [IV.EXPERIMENTAL RESULT] teaches Four snapshots are taken from different positions. The images are shown in Fig2. The coordinates of calibration points are measured in local & global coordinate system.

Chaudhury [Abstract] teaches firstly, camera parameters are calculated in its local coordinate system. Then, we use global coordinate data to transfer all local coordinate data of stereo cameras into same global coordinate system, so that we can register everything into this global coordinate system. After all the transformations, when the image coordinate of the world coordinate point is calculated, it gives same coordinate value for all camera positions & orientations.

Chaudhury [I. Introduction] teaches these could be two physically separate cameras or a single moving camera at different positions. Let the scene coordinates of a point X in the C coordinate system be (X,Y,Z) and in the C’ coordinate system be (X’,Y’,Z’). We denote corresponding image coordinates of X in image plane P and P’ by u = (x,y) and u’ = (x’,y’). The points u and u’ are said to be corresponding points.

Chaudhury Fig. 1  and Fig. 2

Chaudhury [II. Proposed Model] teaches In the first phase of our work, we have generated a calibration pattern having 19 calibration points, whose coordinates in local and global coordinate system are being measured.

Chaudhury [II. EXPERIMENTAL RESULT] teaches the image center in the pinhole camera model is the point in the image plane at the base of the line that is perpendicular to the image plane, passing through the focal point. Some interesting facts about image center approximation can be found from Tapper[8].

obtaining a transformation matrix of the respective view, the transformation matrix defining a transformation operation between the local coordinate system of the respective view and the global coordinate system; Chaudhury Fig. 2 shows the proposed calibration method. In our method, we have concentrated on our ultimate goal to ‘unify’ different camera views.

Chaudhury [B. Coordinate System Transformation] teaches so far we have calibrated each camera and extracted parameters in their own local coordinate system. Now, in order to achieve our goal to calibrate a point in space irrespective of the camera positions, we follow the approach proposed by Xiong & Queck[7]. In this approach, after calibrating all cameras, we need transfer all of these local coordinate systems into a global coordinate system, so that we can register everything into the same coordinate system points in local coordinate system and global coordinate system.

and determining the location of the scene point in the global coordinate system; Chaudhury [B. Coordinate System Transformation] teaches once we get R and T , we transform local coordinate system to global coordinate system.

15wherein said determining comprises minimizing a plurality of differences between first and second estimated locations of the scene point in the local coordinate system of the respective view, wherein the first estimated location is given by a linear scaling of the location coordinates of the respective image point in the respective view, and the second estimated location is given by operating the transformation matrix of the 20respective view on the location of the scene point in the global coordinate system; Chaudhury [A. Extraction of camera parameters]

and wherein the plurality of differences is defined to penalize differences that comprise the linear scaling as applied along the distance coordinate axis. Chaudhury [B. Coordinate System Transformation] 

Claim 2. The method of claim 1, wherein said minimizing is performed as a function of: 25the location of the scene point in the global coordinate system and scaling factors, which are associated with the plurality of overlapping views and applied in the linear scaling. Chaudhury [A. Extraction of camera parameters]
the location of the scene point in the global coordinate system and scaling factors, which are associated with the plurality overlapping view and applied in the linear scaling. Chaudhury [A. Extraction of camera parameters] (right column)

Claim 3. The method of claim 1, wherein said minimizing comprises populating, as a 30function of the location data and the transformation matrix of the respective view, a first matrix M of a matrix product M - v that represents the plurality of differences, and determining a solution vector v that minimizes the matrix product M - v, the solution vector v representing the location of the scene point in the global coordinate system and the scaling factors, wherein a penalization factor is applied to selected matrix elements 35of the first matrix M, the selected matrix elements defining differences that comprise the linear scaling as applied along the distance coordinate axis.  Chaudhury [B. Coordinate System Transformation] 

Claim 4. The method of claim 3, wherein the first matrix is given by: 
    PNG
    media_image1.png
    116
    332
    media_image1.png
    Greyscale
 5with P1', ..., Pn' being a penalized transformation matrix of the respective view, and s1, ..., sn being a location vector comprising the location coordinates of the respective image point in the local coordinate system of the respective view, wherein the penalized transformation matrix P1', ..., Pn' of the respective view is obtained by scaling matrix elements in one row of the transformation matrix P1, .., Pn of the 10respective view by the penalization factor, and wherein a local coordinate corresponding to said one row in each location vector s1, ..., sn is scaled by the penalization factor.  Chaudhury [A. Extraction of camera parameters] (entire section)

Claim 5. The method of claim 4, wherein the penalization factor is predefined and at 15least 102, 10 10, 105, 101, 107, 10', 10 or 101".  Chaudhury [A. Extraction of camera parameters] (right column) 

Claim 6. The method of claim 4, wherein the penalized transformation matrix Pt', ..., Pn' is a 3x4 matrix, and the location vector s1, ..., sn is a 3x1 vector.  Chaudhury [A. Extraction of camera parameters] (page 3)

Claim 7. The method of claim 4, wherein the location vector of view i is given by: 


    PNG
    media_image2.png
    64
    93
    media_image2.png
    Greyscale
 with oix, oiy being the local coordinates of the respective image point within the 25predefined image plane, and wherein the penalized transformation matrix of view i is given by: 

    PNG
    media_image3.png
    78
    508
    media_image3.png
    Greyscale
 30 with Pi(k, l) being elements of the transformation matrix Pi, and A being the penalization factor.  Chaudhury Figure 2, [A. Extraction of camera parameters] (entire section)

Claim 8. The method of claim 3, wherein the solution vector is given by: 
    PNG
    media_image4.png
    118
    88
    media_image4.png
    Greyscale
 5 with S being a global location vector identifying the location of the scene point in the global coordinate system, and q1, ..., qn being the scaling factors.  Chaudhury [B. Coordinate System Transformation]

Claim 9. The method of claim 8, wherein the location vector S is a 4x1 vector 10comprising homogeneous coordinates. Chaudhury [A. Extraction of camera parameters] teaches If we assume we are given N matches for the homogeneous linear system…

Claim 10. It differs from claim 1 in that it is a device performing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 11. It differs from claim 2 in that it is a device performing the method of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 12. It differs from claim 3 in that it is a device performing the method of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 13. It differs from claim 4 in that it is a device performing the method of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 4 It differs from claim 5 in that it is a device performing the method of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 15. It differs from claim 6 in that it is a device performing the method of claim 6. Therefore claim 15 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 16. It differs from claim 7 in that it is a device performing the method of claim 7. Therefore claim 16 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 17. It differs from claim 8 in that it is a device performing the method of claim 8. Therefore claim 17 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 18. It differs from claim 9 in that it is a device performing the method of claim 9. Therefore claim 18 has been analyzed and reviewed in the same way as claim 9. See the above analysis 

Claim 19. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 19 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661